MEMORANDUM **
Francisco Martinez-Machado, a native and citizen of Honduras, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s (“IJ”) order denying his application for asylum, with*637holding of removal, and relief under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s determination that Martinez-Machado’s asylum application was untimely because the underlying facts are disputed. See 8 U.S.C. § 1158(a)(3); Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007)(per curiam).
The record does not compel the conclusion that Martinez-Machado would more likely than not be persecuted on a protected ground, so substantial evidence supports the BIA’s denial of withholding of removal. See Al-Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir.2001).
Because Martinez-Machado failed to show it is more likely than not that he would be tortured if returned to Honduras, substantial evidence supports the denial of CAT relief. See Bellout v. Ashcroft, 363 F.3d 975, 979 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.